DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 1/6/2022 has been received and entered in to the case. 
	Claims 3-16 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2 have been considered on the merits. All arguments have been fully considered. 

	The claim rejections under 35 USC §112 have been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (2015, Tissue Engineering: Part C; IDS ref.) in view of Pettinato et al. (2015, Stem Cells and Development) in further view of Jager et al. (2016, Adv. Med. Sci.) as evidenced by WiCell Product Information (2015, downloaded from https://www.wicell.org/product-files/productInfo/tr_WA09-WB0299%20Combined%20PDF%20for%20Website.pdf).
m pore size (Abstract; Fig. 1). It is submitted that the culture insert of Hong et al. would meet the cell-permeable 3D cell culture unit since the insert would allow the cells to pass through the membrane and forming cells at the lower region of the insert (see Fig. 1B).
Hong et al. teach that EB is plated onto a transwell insert and after 5 days incubation, the cells migrated to the lower compartment were gently scraped and subcultured, and the isolated cells are MSCs (p.323, Materials and Methods).
Hong et al. teach that the human ESCs are hESC line H9 (p.323, Materials and Methods). Hong et al. do not teach the hESC line H9 is cultured to passage 70 or lower. However, the hESC line H9 utilized by Hong et al. is a commercially available cell line from WiCell, and according to WiCell product information, the H9 cell line is passage 24 for the lot released on 3/10/2015 (see attached). Thus, it is expected that the H9 cell line utilized in Hong et al. is less than passage 70 as claimed since Hong et al. do not teach any passage of the H9 cell line.
Hong et al. do not teach a step of isolating cystic EBs. 
However, it is known in the art that cystic EBs primarily comprised the endoderm lineage population according to Pettinato et al. (p.1596, 1st col.; p.1597, 2nd col.), and Pettinato et al. teach that cystic EBs have greater propensity toward endoderm lineages (p.1597, 2nd col.). Since the formation of mesenchymal stem cells from EBs derived from hESCs taught by Hong et al. is through EMT (p.328, Discussion), one skilled in the art would recognize that cystic EBs would be appropriate source for the EMT generating 
Hong et al. do not teach the step (e) of uniformizing the monolayer-shaped cell clusters to 100-500 m. However, it is well known in the art that cells harvested as a monolayer would be scraped off the surface and broken into smaller clusters by using a pipette tip. For example, Jager et al. teach a mechanical dissociation method using a pipette tip for the cells (p.3, 2.4. Mechanical Dissociation). Thus, it would have been obvious to a person skilled in the art to use a mechanical dissociation in order to subculture the mesenchymal stem cells of Hong et al. gently scraped from the lower compartment of the inserts with a reasonable expectation of success.
Regarding the longitudinal and transverse size of 100-500 m, it is submitted that mechanical dissociation or trituration using a pipette tip as taught by Jager et al. for the method of Hong et al. in view of Parenteau et al. would result into the claimed size of clusters. Jager et al. teach that 10 trituration with the P1000 pipette produced samples with a mean particle size of about 18172 m2 (Fig. 1). This size of the particle (about 18000 m2) taught by Jager et al. would be within the range of the claimed size would be in a range from 10000 m2 (100 m x 100 m) to 250000 m2 (500 m x 500 m), and thus, would meet the limitation.
Furthermore, the instant specification discloses that mechanical dissociation of the cells using a micropipette tip in order to prepare the clusters of the claimed dimensions (p.18, 2nd para.; p.30, last para.).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. in view of Pettinato et al. and Jager et al. as applied to claim 1 above, and further in view of Parenteau et al. (US PAT. 5,374,515).
Regarding the 3D culture unit made of species as claimed in claim 2, Hong et al. do not teach the material for the porous membrane of the cell culture insert is any one of the claimed species.
However, it would  have been obvious to a person skilled in the art to use any suitable material for the porous membrane having porosity of 8 m for the cell culture insert used in the method of Hong et al. with a reasonable expectation of success. For example, Parenteau et al. teach that a cell culture insert is made of polystyrene, polycarbonate, resin, polypropylene for walls of the cell culture insert with a porous m (col. 5, lines 6-13). Thus, one skilled in the art would recognize that a cell culture insert can have walls made of polypropylene and a porous membrane made of glass fiber or nylon with the porosity of 8 m as taught by Parenteau et al. for the method of Hong et al.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argued that the claimed step (d) requires isolating “only” monolayer-shaped cell clusters from mesenchymal-like stem cells which have passed through the cell-permeable 3D culture unit, and alleged that Hong does not teach the limitation since Figure 1C of Hong (the lower region) appears to include both multilayer-shaped cell cluster and monolayer-shaped cell clusters. The Examiner respectfully disagrees with the applicant’s argument. As stated in the remarks, Figure 1C “appears” to show both monolayer as well as multilayer-shaped cells. However, it is the Examiner’s position that the cells migrate through the pores of the membrane taught by Hong would form monolayers initially which would become multilayers of the core region over the time. Thus, one skilled in the art would have recognize that the cells initially passed through the pores would form a monolayer and these cells (i.e. monolayered cells) would be harvested as well as those overgrown cells forming a multilayer shaped colony. It would have been obvious to a person skilled in the art to harvest a monolayered cells as 
Applicant presented and discussed the data shown in Fig. 4 of the instant application which compares cell populations with CD90 expression such that monolayer derived cells showed higher CD90 expression compared to multilayer derived cells. Further, applicant asserted that the hESC-MSCs of Hong had lower CD90 expression (2.58%) and this does not meet the limitation of 95% or greater of the mesenchymal-like stem cells express CD90.
It is acknowledged that the analysis of Hong et al. shown in Fig. 2B clearly show that CD90 is only 2.58% in hESC-MSCs. However, Hong et al. teach that the lower percentage of CD90 or the absence of CD90 expression was due to the use of the angiogenic factors containing EMG2-MV medium (p.328, 2nd col., 1st para.). Hong et al. further teach that upon the use of normal culture conditions in alpha MEM containing 20% FBS, CD90 antigen was abundantly expressed along with CD74, 105 and 44 (supplementary Fig. S3B; the supplementary figure is attached). According to the Fig. S3B, CD90 was expressed in 99.39% of the hESC-MSCs. Based on the teaching, the feature applicant relied upon is not considered as unexpected since CD90 expression level would be as claimed (i.e. 95% or greater) when the culture condition is adjusted even if the cells are derived from multilayered clusters as alleged by applicant.

Conclusion
	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632